Name: Regulation (EEC) No 1024/70 of the Council of 25 May 1970 applying to the French overseas departments Regulation (EEC) No 1023/70 establishing a common procedure for administering quantitative quotas
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 307 8.6.70 Official Journal of the European Communities No L 124/5 REGULATION (EEC) No 1024/70 OF THE COUNCIL of 25 May 1970 applying to the French overseas departments Regulation (EEC) No 1023/70 establishing a common procedure for administering quantitative quotas Article 2THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 227 thereof; Having regard to the proposal from the Commission ; Whereas Community measures relating to the establishment of a common procedure for administering quantitative quotas should also apply in the French overseas departments ; Council Regulation (EEC) No 2044/68 of 10 December 1968 applying to the French overseas departments Regulation (EEC) No 2043/682 on the progressive establishment of a common procedure for administering quantitative quotas on imports into the Community is hereby repealed. Article 3 HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . The provisions of Regulation (EEC) No 1023/701 shall apply in the French overseas departments . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1970. For the Council The President C. MAJOR 1 OJ No L 124, 8.6.1970, p. 1 . 2 OJ No L 303, 18.12.1968, p. 42.